MEMORANDUM OPINION
No. 04-03-00388-CR
Manuel CANTU,
Appellant
v.
The STATE of Texas,
Appellee
From the 187th Judicial District Court, Bexar County, Texas 
Trial Court No. 97-CR-1547
Honorable Raymond Angelini, Judge Presiding
Opinion by:	Sarah B. Duncan, Justice
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	September 22, 2004
AFFIRMED; MOTION TO WITHDRAW GRANTED
	Manuel Cantu was convicted of aggravated sexual assault of a child and sentenced to forty
years in prison. This court affirmed the conviction. Cantu v. State, 993 S.W.2d 712 (Tex. App.-San
Antonio 1999, pet. ref'd). Subsequently, Cantu filed a post-judgment motion for forensic DNA
testing under Chapter 64 of the Code of Criminal Procedure. The State filed a response, supported
by affidavits, stating that "[t]here is no biological evidence maintained" in the cause. The trial court
denied Cantu's motion and Cantu appealed. 
	Cantu's court-appointed appellate attorney filed a motion to withdraw and a brief in which
he raises no arguable points of error and concludes this appeal is frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), and High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). Cantu was provided a copy of the brief and motion to withdraw
and was further informed of his right to review the record and file his own brief. He has not done so.
	We have reviewed the record and counsel's brief and agree the appeal is frivolous and without
merit. See Tex. Code Crim. Proc. Ann. art. 64.03(a)(1)(A)(i) (Vernon Supp. 2003) (before ordering
forensic DNA testing, trial court must find that evidence containing biological material, in a condition
making DNA testing possible, exists); Rivera v. State, 89 S.W.3d 55, 58-59 (Tex. Crim. App. 2002)
(trial court may decide motion for DNA testing without evidentiary hearing); Cravin v. State, 95
S.W.3d 506, 511 (Tex. App.-Houston [1st Dist.] 2002, pet. ref'd) (uncontroverted affidavits of
relevant authorities that they no longer maintain or possess biological evidence from the case is
sufficient to support denial of motion for forensic DNA testing). We therefore affirm the trial court's
judgment and grant the motion to withdraw filed by Cantu's counsel. See Nichols v. State, 954
S.W.2d 83, 86 (Tex. App.-San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.-San Antonio 1996, no pet.)
							Sarah B. Duncan, Justice
Do not publish